                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION


    SHANESIA S. JAUDON,

                 Plaintiff,                                     CIVIL ACTION NO.: 2:17-cv-118

          v.

    ROBERT B. SASSER, for the Estate of Robert
    C. Sasser, MIKE THOMAS, TIMOTHY
    HOLLINGSWORTH, and MATTHEW J.
    DOERING, in their individual and official
    capacities; and GLYNN COUNTY,
    GEORGIA,

                 Defendants.



                                              ORDER

         This lawsuit arises out of the search of Plaintiff Shanesia S. Jaudon’s residence and her

subsequent arrest and prosecution. (Doc. 12.) Plaintiff alleges that Robert C. Sasser, 1 Mike

Thomas, and Timothy Hollingsworth, in their official and individual capacities, searched her home

without probable cause and later maliciously arrested and prosecuted her in violation of federal

and Georgia law. (Doc. 12, pp. 4–37.) Plaintiff also alleges that Matthew J. Doering, 2 in his




1
  On June 29, 2018, Defendants notified the Court of Defendant Sasser’s death pursuant to Federal Rule of
Civil Procedure 25. (Doc. 28.) The Court substituted Robert B. Sasser, the administrator of the estate of
Robert C. Sasser, for the Party Defendant Robert C. Sasser. For the sake of clarity, however, any reference
herein to “Defendant Sasser” or “Sasser” refers to originally-named Defendant Robert C. Sasser unless
otherwise noted.
2
  On October 9, 2018, Defendants notified the Court of Defendant Doering’s death pursuant to Rule 25.
(Doc. 28.) Plaintiff filed a Motion to Substitute regarding Defendant Doering, (doc. 44), but that motion
has since been withdrawn, (doc. 77; doc. 79), and no renewed motion has been made.
individual and official capacities, negligently failed to terminate Defendant Sasser’s employment

despite a pattern of unlawful behavior. (Id. at pp. 31–32.) Finally, Plaintiff contends Defendant

Glynn County is liable for Doering’s alleged inaction. (Id. at pp. 38–39.)

       Presently before the Court is Defendants’ Motion for Summary Judgment, (doc. 62). For

the reasons set forth below, the Court finds that Plaintiff has failed to support any of her claims

with enough evidence to survive summary judgment. Moreover, even if a genuine dispute of

material fact existed as to the merits of Plaintiff’s claims, Defendants would nonetheless be

shielded by qualified, official, and/or sovereign immunity. Accordingly, the Court GRANTS

Defendants’ Motion for Summary Judgment, (doc. 62). The Court DIRECTS the Clerk of Court

to enter the appropriate judgment of dismissal and to CLOSE this case.

                                         BACKGROUND

I.     Procedural History

       Plaintiff filed this action on September 9, 2017, (doc. 1), and later filed an Amended

Complaint, (doc. 12), alleging violations of her Fourth Amendment rights pursuant to 42 U.S.C. §

1983 and Georgia law. (Id.) Specifically, Plaintiff contends Defendant Sasser, an officer with the

Glynn County Sheriff’s Department, and Defendant Thomas, an officer with the Brunswick Police

Department, lacked probable cause to search her home for Alton Brown—a non-party who was

the subject of an active arrest warrant. (Id. at pp. 4–37.) Plaintiff alleges that, after the search,

Sasser, Thomas, and Defendant Hollingsworth, another officer with the Glynn County Sheriff’s

Department, caused her arrest and prosecution based on feelings of ill-will. (Id.) Based on these

allegations, Plaintiff asserts claims against Thomas, Sasser, and Hollingsworth for: effecting an




                                                 2
unconstitutional search in violation of the Fourth Amendment (Count XII); 3 false arrest in

violation of the Fourth Amendment and Georgia law (Counts I, II); false imprisonment in violation

of the Fourth Amendment and Georgia law (Counts III, IV); malicious arrest in violation of the

Fourth Amendment and Georgia law (Counts V, VI); malicious prosecution in violation of the

Fourth Amendment and Georgia law (Counts VII, VIII); and intentional infliction of emotional

distress in violation of Georgia law (Count IX). 4 (Doc. 12, pp. 4–37.)

        Plaintiff further alleges that Defendant Doering was on notice that Sasser “had no problem

violating other persons[’] legal and constitutional rights” yet chose not to take remedial action, and

that Defendant Glynn County endorsed Doering’s decision. (Id. at pp. 31–32, 38–39.) As such,

Plaintiff contends that Doering and the County are liable for Sasser’s actions (Counts X, XIII). 5


3
  Counts XI and XII of Plaintiff’s Amended Complaint are nearly identical; both claims rely on the Fourth
Amendment to allege that Sasser and Thomas are liable for an unconstitutional search and that Sasser,
Thomas, and Hollingsworth are liable for an unconstitutional seizure. (Doc. 12, pp. 33–37.) However,
Count XII cites Section 1983 as the ground for recovery while Count XI appears to be based directly on the
Fourth Amendment. (Id.) Section 1983, rather than the Constitution itself, “is the proper avenue for [a
plaintiff] to seek remedies for alleged constitutional violations.” Seacoast Sanitation Ltd., Inc. v. Broward
County, 275 F. Supp. 2d 1370, 1375 (S.D. Fla. 2003); see Brown v. City of Huntsville, Ala., 608 F.3d 724,
734 (11th Cir. 2010) (cause of action based on Fourth Amendment violation “may be asserted through
[Section] 1983 as a claim for damages”); Azul-Pacifico, Inc. v. City of Los Angeles, 973 F.2d 704, 705
(9th Cir. 1992) (plaintiff had “no cause of action directly under the United States Constitution”).
Accordingly, Count XI does not assert a viable ground for recovery, and the Court GRANTS Defendants’
Motion on this claim.
4
  It is unclear from Plaintiff’s Amended Complaint whether she intended to assert an intentional infliction
of emotional distress claim pursuant to federal law in addition to her state law claim. (Doc. 12, pp. 29–30.)
However, the Court is aware of no legal support for a Section 1983 intentional infliction of emotional
distress cause of action; accordingly, the Court will presume Plaintiff did not intend to assert such a claim.
See Lloyd v. Jones, No. 9:18-CV-211, 2019 WL 4786874, at *17 (E.D. Tex. Sept. 10, 2019), report and
recommendation adopted sub nom Hopson-Lloyd v. Jones, 2019 WL 4747850, *1 (E.D. Tex. Sept. 27,
2019) (declining to address intentional infliction of emotional distress claim under federal law). Even if
Plaintiff had asserted such a claim, Defendants would be entitled to summary judgment because, for the
reasons explained below, Plaintiff’s substantive Section 1983 claims cannot survive summary judgment.
5
  Plaintiff’s Amended Complaint does not specify the legal grounds for these claims but does allege that
the County and Defendant Doering are liable for depriving her of “rights protected by federal and state
law.” (Doc. 12, pp. 32, 39.) Out of an abundance of caution, the Court assumes Plaintiff intended to rely
on both federal and Georgia law; as explained herein, however, any such claim fails as a matter of law.



                                                      3
(Id.) Plaintiff also asserts her intentional infliction of emotional distress claim against Doering

(Count IX). (Id. at p. 29.) Finally, Plaintiff seeks attorney’s fees pursuant to 42 U.S.C. § 1988

(Count XIV) and requests compensatory damages and punitive damages for each of her claims.

(Id. at pp. 39–45.)

       After an extended period of discovery, Defendants filed the at-issue Motion for Summary

Judgment seeking dismissal of all of Plaintiff’s claims. (Doc. 62.) Plaintiff then filed a Response,

(doc. 71), and an Amended Response, (doc. 83), and Defendant filed a Reply, (doc. 76).

II.    Factual Background

       The events giving rise to this action took place during an eight-month period. On

September 27, 2015, several Glynn County and City of Brunswick police officers conducted a

search at Plaintiff’s home located 508 Mack Street in Brunswick, Georgia. (Doc. 62-1, p. 5.) Prior

to the search, a car belonging to the subject of an arrest warrant, Alton Brown, was located across

the street from Plaintiff’s residence. (Doc. 62-5, p. 2.) The arrest warrant listed 508 Mack Street

as Brown’s address. (Id. at p. 8.) Based on this information, officers asked Plaintiff for her

permission to conduct a search because they believed that Brown was hiding inside her residence.

(Id. at pp. 5–9.) Plaintiff declined to consent to the search, and the officers obtained a search

warrant, ultimately locating Brown inside Plaintiff’s bedroom. (Id. at pp. 8–9.) Plaintiff was

subsequently arrested and indicted on criminal charges in connection with Brown’s presence in

her home. (Doc. 83, p. 3.) However, the criminal charges against Plaintiff were disposed of via

entry of nolle prosequi in May 2016. (Doc. 71-5.) The relevant details from each of these events

are described below.




                                                 4
       A.      Events Leading to the Search of 508 Mack Street

       Plaintiff met Alton Brown approximately ten years ago. (Doc. 64, p. 26.) According to

Plaintiff, she and Brown began to have relationship problems at some point in 2014. (Id. at pp.

74–76.) For example, on May 25, 2015, Plaintiff called the police when Brown tried to break into

her residence at 508 Mack Street. (Id. at pp. 74–76.) Plaintiff told the responding officer, Officer

Chapman, that she had instructed Brown “to leave several times but he [kept] returning to her

residence.” (Id. at p. 76.) According to Chapman’s police report, Brown left the property before

Chapman arrived but Plaintiff told Chapman that Brown was driving a “silver Nissan Altima with

dark tinted windows and a Georgia wild life tag.” (Doc. 62-2, p. 8.) Chapman located a car

matching that description but did not find Brown. (Id.)

       About three months later, on August 26, 2015, Officers Melendez, Gibson, Browning, and

Lowther responded to a domestic dispute at the home of a woman named Jessica Thomas. (Id. at

p. 3.) Thomas claimed that Brown threatened to kill her and her family. (Id.) While the officers

spoke to Thomas, Brown ran out of the residence, and Browning and Lowther pursued him. (Id.)

However, Brown evaded capture. (Id.) Two days later, a Glynn County Magistrate Court Judge

signed two arrest warrants for Brown prepared by Officer Williams—one for willful obstruction

of law enforcement officers and another for terroristic threats and acts. (Doc. 62-3, pp. 2–3.) The

warrants listed Brown’s “home address” as “1610 Mlk [sic] Blvd,” property that Brown owns.

(Id.; doc. 71-2, p. 2.) On September 11, Thomas told Officer Kapellers that Brown called her over

twenty times despite having been instructed not to contact her, and Officer Haney used this

information to obtain a third arrest warrant for Brown on September 14. (Doc. 62-2, pp. 4–5; doc.

62-4, p. 2.) This warrant listed Brown’s home address as 508 Mack Street—Plaintiff’s residence.

(Doc. 62-4, p. 2.)




                                                 5
        At some point before the morning of September 25, 2015, Defendant Sasser received

information about Brown that ultimately led him to 508 Mack Street to locate Brown. (Doc. 62-

8, pp. 2–3; see doc. 62-2, p. 3.) Sasser testified that he spoke with “a reliable confidential informant

who told him that Brown was hiding out” at Plaintiff’s house, and that a “concerned citizen”

informed another officer that he saw Brown arrive at the residence. (Doc. 62-8, pp. 2–3.)

According to Defendant Thomas, Sasser also represented that he was told Brown parked “his silver

Nissan Altima at hotels near his ex-girlfriend’s residence at 508 Mack Street and walk[ed] to the

residence.” (Doc. 65, pp. 20–21.) Sasser surveilled the area based on this information because

part of his job “was to actively search for wanted fugitives in Glynn County,” and Brown was

classified as such. (Doc. 62-8, p. 2.) The surveillance revealed that Brown’s car was indeed parked

at “a hotel within walking distance of [Plaintiff’s] residence,” the Clarion Inn. (Id.; doc. 62-5, p.

2.) Sasser explained that this information led him to believe that Brown was at 508 Mack Street.

(Doc. 62-8, p. 2.) Accordingly, he and at least one other officer went to Plaintiff’s house around

8:30 a.m. on September 25. (Id.; doc. 62-2, p. 3; doc. 64, pp. 41–42.) After Plaintiff answered the

door, the officers told her they were looking for Brown to execute a warrant for his arrest. (Doc.

62-9, pp. 2–3.) Plaintiff does not recall whether the officers explained why they thought Brown

was inside her home. (Doc. 64, pp. 42–43.) Nevertheless, Plaintiff told the officers that Brown

was not inside her house and that they could not search her home without a warrant. (Id. at p. 42;

doc. 62-9, p. 3.)

        The next day, September 26, Sasser contacted Defendant Thomas and his unit at the

Brunswick Police Department and requested their assistance in serving an arrest warrant at 508

Mack Street. (Doc. 65, pp. 8–9.) Thomas remembers that “four or five” officers from his “group”

responded and that a K9 city officer, Officer Condo, eventually joined them. (Id.) After Sasser




                                                   6
apprised the officers of the situation, Thomas saw the “silver car” across the street at the hotel and

verified that it belonged to Brown. (Id. at pp. 15–16.) The officers went to Plaintiff’s residence

later that day and spoke to her about Brown’s arrest warrants for the second time. 6 (Id. at pp. 52–

53.) Plaintiff once again told the officers that Brown was not there and said they could only search

the residence if they showed her a warrant. (Doc. 64, p. 44.) Thomas testified that as she spoke

to the officers, Plaintiff “became very loud” and “boisterous,” slammed and locked the front door,

and walked away while she continued to yell—behavior he considered “evasive.” (Id. at p. 53.)

          At this point, most of the officers stepped back to set up a “perimeter,” meaning they

surrounded the property but did not approach the residence. (Doc. 65, pp. 17–18.) Plaintiff left

her house with her children soon thereafter and her sister picked them up “down the road.” (Doc.

64, pp. 49–51.) Meanwhile, Thomas left the area and went to the Glynn County Police Department

to prepare a search warrant for 508 Mack Street. (Id. at pp. 11, 17.) To prepare the affidavit,

Thomas spoke with Sasser on the phone and typed the information as it was relayed to him. (Id.

at p. 11; doc. 62-5.) Thomas indicated that some information in the affidavit was not based on his

own personal knowledge. For example, Thomas averred,

          Affiant states, Sgt. Sasser states that information given to Sgt. Sasser from a
          concerned citizen was that Mr. Brown will park his silver Nissan Altima at hotels
          hear his ex[-]girlfriends’ [sic] residence at 508 Mack St. and walk to the residence.
          Affiant states, information given by the concerned citizen to Sgt. Sasser is that he
          frequents the residence in the same manner. Affiant states, Sgt. Sasser states, that
          this concerned citizen has [sic] truthful information in the past that has been
          corroborated by Law Enforcement and only asks to remain anonymous out of fear
          of retaliation.

(Doc. 62-5, pp. 2–3.) However, Thomas also included his firsthand knowledge, noting that: he

saw Brown’s car at the hotel; Plaintiff was “verbally upset;” Officer Palmer told Plaintiff of the


6
    Plaintiff stated that the officers came “sometime after 8:00 [p.m.].” (Doc. 64, p. 47.)




                                                        7
active warrant for Brown’s arrest with her address; and Plaintiff left her house before an officer

could show her the arrest warrant. (Id. at p. 3.) He stated that he believed the circumstances

created probable cause to believe that Brown was inside 508 Mack Street. (Id.) Thomas then

presented the finished documents to a Glynn County magistrate judge who signed the search

warrant and supporting affidavit around 11:30 p.m. (Doc. 65, pp. 13–14; see doc. 62-5.)

       Thomas and the other officers executed the search warrant shortly after midnight on

September 27; upon entering Plaintiff’s residence, they located Brown in a bedroom. (Doc. 65, p.

5; doc. 62-9, p. 5.) Because Plaintiff left prior to the search, an officer left a copy of the warrant

on her coffee table. (Doc. 64, p. 55.)

       B.      Plaintiff’s Arrests and Prosecution

       On September 28, 2015, the day after the search, Sasser obtained four arrest warrants for

Plaintiff—two warrants for hindering the apprehension of a criminal and two warrants for

obstruction of an officer. 7 (Doc. 62-6, pp. 2–5.) Approximately one week later, Plaintiff received

a phone call from “Sheriff Jump” asking her to go to the sheriff’s department to discuss Brown’s

arrest. (Doc. 64, pp. 61–62.) When she arrived, another officer confronted Plaintiff and told her

that there were warrants for her arrest. (Id. at pp. 63–64.) Plaintiff was arrested shortly thereafter

and remained in custody until she posted bond “[a] few days” later. (Id. at p. 66; doc. 62-6, pp. 2–

5.) In November 2015, a grand jury indicted Plaintiff on two counts of hindering apprehension of

a criminal; two counts of obstruction; and two counts of making a false statement to a law




7
  Hindering apprehension or punishment of a criminal is codified at O.C.G.A. § 16-10-50 and willful
obstructing or hindering law enforcement officers is codified at O.C.G.A. § 16-10-24(a).




                                                  8
enforcement officer. 8 (Doc. 71-4.) On November 23, a Glynn County Superior Court judge issued

two bench warrants for Plaintiff’s arrest based on the false statement indictments. (Doc. 62-7.)

          The bench warrants were executed on January 26, 2016. (Id.) That day, Sasser called for

the police officers in the “zone unit” near Plaintiff’s house “to meet him at the back of the church

over by Mack Street.” (Doc. 63, pp. 26–30.) Officer Hollingsworth was in that zone at the time

and responded to Sasser’s call. (Id. at p. 28.) Hollingsworth joined Thomas and Sasser at the

meeting point. (Id. at pp. 28–29.) Sasser explained that he was going to execute warrants for

Plaintiff’s arrest and wanted a marked patrol unit—like Hollingsworth’s vehicle—to be there. (Id.)

After Sasser showed Hollingsworth the signed warrants, the three officers drove to 508 Mack

Street where Hollingsworth knocked on the front door. (Id. at pp. 29–30.) When Plaintiff

answered, Hollingsworth placed her under arrest and booked her at the Detention Center. (Id.;

doc. 62-9, p. 6.) Plaintiff was later released on bond. (Doc. 62-9, p. 6.)

          In connection with her criminal case, Plaintiff filed a motion to suppress the evidence

obtained from the September 27, 2015 search of her residence. (Doc. 62-8.) The Superior Court

of Glynn County granted that motion, finding the affidavit prepared in support of the search

warrant to be “legally insufficient.” (Id. at p. 4.) Thus, the evidence from the search—the officers’

discovery of Brown in Plaintiff’s house—was not admissible in her criminal case. The criminal

charges against Plaintiff were later disposed of via entry of nolle prosequi in May 2016. (Doc. 71-

5.)




8
    The code section regarding false statements is O.C.G.A. § 16-10-20.



                                                     9
                                   STANDARD OF REVIEW

       Summary judgment “shall” be granted if “the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the governing

law.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is “genuine” if the

“evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

       The moving party bears the burden of establishing that there is no genuine dispute as to

any material fact. See Williamson Oil Co. v. Philip Morris USA, 346 F.3d 1287, 1298 (11th Cir.

2003). Specifically, the moving party must identify the portions of the record which establish that

there are no “genuine dispute[s] as to any material fact and the movant is entitled to judgment as

a matter of law.” Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011). When the nonmoving

party would have the burden of proof at trial, the moving party may discharge his burden by

showing that the record lacks evidence to support the nonmoving party’s case or that the

nonmoving party would be unable to prove his case at trial. See id. (citing Celotex Corp. v. Catrett,

477 U.S. 317, 322–23 (1986)). If the moving party discharges this burden, the burden shifts to the

nonmovant to go beyond the pleadings and present affirmative evidence to show that a genuine

issue of fact does exist. Anderson, 477 U.S. at 257.

       In determining whether a summary judgment motion should be granted, a court must view

the record and all reasonable inferences that can be drawn from the record in the light most

favorable to the nonmoving party. Peek-A-Boo Lounge of Bradenton, Inc. v. Manatee County,

630 F.3d 1346, 1353 (11th Cir. 2011) (citing Rodriguez v. Sec’y for Dep’t of Corr., 508 F.3d 611,

616 (11th Cir. 2007)). However, “facts must be viewed in the light most favorable to the non-




                                                 10
moving party only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372,

380 (2007). “[T]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Id. (emphasis and citations omitted).

                                          DISCUSSION

I.     Federal Claims

       Defendants move for summary judgment on all Plaintiff’s federal claims, arguing they are

entitled to judgment on the merits or, in the alternative, entitled to qualified immunity. (Doc. 62.)

For the reasons explained below, the Court agree. In short, qualified immunity shields Defendants

from Plaintiff’s Section 1983 unreasonable search and malicious prosecution claims while the

remainder of her claims fail as a matter of law.

       A.      Qualified Immunity Standard and Application

       “Qualified immunity protects government officials performing discretionary functions

from suits in their individual capacities unless their conduct violates ‘clearly established statutory

or constitutional rights of which a reasonable person would have known.’” Dalrymple v. Reno,

334 F.3d 991, 994 (11th Cir. 2003) (quoting Hope v. Pelzer, 536 U.S. 730, 739 (2002)). The

doctrine “is intended to allow government officials to carry out their discretionary duties without

the fear of personal liability or harassing litigation, protecting from suit all but the plainly

incompetent or one who is knowingly violating the federal law.” Hoyt v. Cooks, 672 F.3d 972,

977 (11th Cir. 2012) (quotations and citations omitted). As a result, qualified immunity “liberates

government agents from the need to constantly err on the side of caution by protecting them both

from liability and the other burdens of litigation, including discovery.” Holmes v. Kucynda, 321

F.3d 1069, 1077 (11th Cir. 2003) (internal quotation marks omitted). But qualified immunity does




                                                   11
not protect an official who “knew or reasonably should have known that the action he took within

his sphere of official responsibility would violate the constitutional rights of the [plaintiff].” Id.

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 815 (1982)) (internal quotation marks and alteration

omitted).

       To rely upon qualified immunity, a defendant first must show that he or she acted within

his or her discretionary authority. Mobley v. Palm Beach Cty. Sheriff Dep’t., 783 F.3d 1347, 1352

(11th Cir. 2015). Specifically, a defendant must show that he or she “was (a) performing a

legitimate job-related function (that is, pursuing a job-related goal), (b) through means that were

within his power to utilize.” Holloman v. Harland, 370 F.3d 1252, 1265 (11th Cir. 2004). Here,

Plaintiff does not dispute that Thomas, Sasser, and Hollingsworth were acting within their

discretionary authorities as police officers at all times relevant to this action. (Doc. 83, pp. 14–

15.) Therefore, the officers may properly assert the defense of qualified immunity and the burden

now shifts to Plaintiff to show that qualified immunity is not appropriate. See Lee v. Ferraro, 284

F.3d 1188, 1194 (11th Cir. 2002).

       The Court must grant qualified immunity unless the facts taken in the light most favorable

to a plaintiff show: (1) that there was a violation of the Constitution; and (2) that the illegality of

the defendant’s actions was clearly established at the time of the incident. Hoyt, 672 F.3d at 977.

The Court has discretion in deciding which of those two prongs to address first. Pearson v.

Callahan, 555 U.S. 223, 236 (2009); see Morris v. Town of Lexington Ala., 748 F.3d 1316, 1322

(11th Cir. 2014) (“A qualified-immunity inquiry can begin with either prong; neither is antecedent

to the other.”). This flexibility allows the Court to determine which cases it can “rather quickly

and easily decide that there was no violation of clearly established law before turning to the more

difficult question [of] whether the relevant facts make out a constitutional [violation] at all.”




                                                  12
Pearson, 555 U.S. at 239; see Militello v. Sheriff of the Broward Sheriff’s Office, 684 F. App’x

809, 812 (11th Cir. 2017) (per curiam) (“It is axiomatic that we have the sound discretion to

determine which prong of qualified immunity should be analyzed first.”).

        Regardless of where a court begins its analysis, a plaintiff must demonstrate that the

“contours of [a] right were clearly established” at the time of the alleged violation. Terrell v.

Smith, 668 F.3d 1244, 1255 (11th Cir. 2012.) This can be done in one of three ways. First, the

plaintiff may point to a case with indistinguishable material facts decided by the Supreme Court

of the United States, the Eleventh Circuit Court of Appeals, or the highest court of the pertinent

state, affirming the existence of the right and “provid[ing] clear notice of the violation.” Long v.

Slaton, 508 F.3d 576, 584 (11th Cir. 2007). Second, a broad statement of principle from “a federal

constitutional or statutory provision or earlier case law” can provide notice that certain conduct

amounts to a constitutional violation where the principle “applie[s] with ‘obvious clarity’ to the

circumstances, establishing clearly the unlawfulness of the Defendants’ conduct.” Id. Finally, a

plaintiff may show that the alleged conduct of the officials was “so egregious that a constitutional

right was clearly violated, even in the total absence of case law.” Lewis v. City of West Palm

Beach, 561 F.3d 1288, 1292 (11th Cir. 2009).

                (1)      Section 1983: Fourth Amendment Search

        As noted above, Plaintiff asserts that Defendants Thomas and Sasser violated her Fourth

Amendment right to be free from unreasonable searches when they obtained and executed a search

warrant without probable cause. 9 (Doc. 12, pp. 35–38.). The Fourth Amendment provides, in


9
  In support of her argument that the search warrant and supporting affidavit lacked probable cause, Plaintiff
relies heavily on the Superior Court’s order granting her Motion to Suppress. (See Doc. 83.) While the
rules of issue preclusion “apply to actions brought under [Section] 1983 and can give preclusive effect to
judgments rendered in state criminal proceedings,” the Court must look to “the state’s law of collateral
estoppel” to determine the doctrine’s applicability. Farred v. Hicks, 915 F.2d 1530, 1533 (11th Cir. 1990).



                                                     13
relevant part, that “[t]he right of the people to be secure in their persons [and] houses . . . against

unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon

probable cause . . . .” U.S. Const. amend. IV. Probable cause for a search warrant exists when a

warrant application sets forth “reasonably trustworthy facts which, given the totality of the

circumstances,” could “lead a prudent person to believe” that contraband or evidence will be found

in a particular place. See Kohler v. Englade, 470 F.3d 1104, 1109 (5th Cir. 2006) (citing Illinois

v. Gates, 462 U.S. 213, 238–39 (1983)). This, however, “is not a high bar[; i]t requires [officers

to show] only the ‘kind of fair probability on which reasonable and prudent people, not legal

technicians, [would] act.’” Kayley v. United States, 571 U.S. 320, 338 (2014) (quoting Florida v.

Harris, 568 U.S. 237, 244 (2013); see also United States v. Jimenez, 224 F.3d 1243, 1247 (11th

Cir. 2000) (finding supporting affidavit “show[ed] the required nexus—that there was a fair

probability that contraband or evidence of a crime would be found.”).

        However, where, as here, the “alleged Fourth Amendment violation involves a search . . .

pursuant to a warrant” and an officer asserts qualified immunity, the critical question is not whether

the warrant lacked probable cause; rather, courts must discern whether the officer-defendants “are

entitled to immunity from damages, even assuming that the warrant should not have been issued.”

Messerschmidt v. Millender. 565 U.S. 535, 546 (2012). This inquiry looks to the “objective




In Georgia, collateral estoppel “precludes readjudication of an issue already adjudicated between the parties
. . . in a prior action.” McGuire v. Witcher, 411 S.E.2d 875, 876 (Ga. Ct. App. 1991). However, “mutuality”
must be present, meaning the two actions must be “between identical parties or their privies.” Id. While
was Plaintiff was undisputedly a party to her criminal proceeding, Defendants were not; “Georgia law does
not recognize ‘privity’ between local police officers and the state of Georgia.” Farred, 915 F.2d at 1534.
Indeed, “Georgia does not generally allow the record in a criminal prosecution to act as a bar to a later civil
action arising from the same transaction because the two actions are not between the same parties . . . .”
McGuire, 411 S.E.2d at 876. As such, the Court takes judicial notice of the state court decision and relies
on it where it is proper to do so but will conduct an independent probable cause inquiry.




                                                      14
reasonableness” of an officer’s actions and asks whether “it is obvious no reasonably competent

officer [in the defendant’s position] would have concluded that a warrant should issue.” Id. at 546

n.1. Under this standard, an officer will lose “[t]he ‘shield of immunity’ otherwise conferred by

warrant” where a plaintiff can establish that “the warrant was ‘based on an affidavit so lacking in

indicia of probable cause as to render official belief in its existence entirely unreasonable[.]’” Id.

at 547 (citations omitted).

       In their Motion, Defendants argue that Thomas and Sasser’s actions were objectively

reasonable because the warrant and supporting affidavit were signed by a magistrate judge and

contained information connecting the place to be searched––508 Mack Street––to the property to

be seized—Brown. (Doc. 62, pp. 14–15.) The Court agrees. “[T]he fact that a neutral magistrate

has issued a warrant is the clearest indication that the officers acted in an objectively reasonable

manner” and Plaintiff has not adduced facts or law to overcome this high threshold.

Messerschmidt, 565 U.S. at 546.

       First, the affidavit indicated that the officers were searching for the subject of an active

arrest warrant—Brown—at the address listed on the arrest warrant—508 Mack Street. (Doc. 62-

5, pp. 2–3.) It is undisputed that the arrest warrant was not prepared by either Thomas or Sasser,

(doc. 62-4, p. 2), and Plaintiff has not pointed to any evidence showing that either officer should

have doubted the arrest warrant’s validity or the information contained therein. See, e.g., Daker

v. Steube, 514 F. App’x 885, 888-89 (11th Cir. 2013) (officer had probable cause to execute

warrant at address listed on arrest warrant where officer had other information tying suspect to the

residence); Anderson v. Campbell, No. 95-6459, 1996 WL 731244 at *2–3 (10th Cir. 1996)

(reported in table case format at 104 F.3d 367) (considering officer’s reliance on address listed on

valid arrest warrant as factor in reasonableness analysis).




                                                 15
       Second, the affidavit said a “concerned citizen” told Sasser that Brown “frequents

[Plaintiff’s] residence” by parking his silver Nissan Altima at nearby hotels. (Doc. 62-5, pp. 2–3.)

In her Amended Response, Plaintiff argues it was unreasonable for the officers to rely on this

information because they did not conduct an independent investigation to ascertain its validity.

(Doc. 83, p. 7.) However, the record refutes this assertion; as per the affidavit, Sasser called

Thomas after seeing the car in the location described by the informant, and Thomas verified that

the silver car belonged to Brown after seeing it in the location described by the informant. (Doc.

62-5, pp. 2–3; doc. 62-8, pp. 2.) While neither Thomas nor Sasser saw Brown enter Plaintiff’s

residence, the presence of a vehicle belonging to suspect is a factor that can “contribute[] to the

reasonableness” of an officer’s actions. See United States v. Magluta, 44 F.3d 1530, 1538 (11th

Cir. 1995); United States v. Bellamy, 456 F. App’x 863, 865 (11th Cir. 2012) (finding that officers

had a reasonable belief the suspect was inside his residence when a car that was connected to the

suspect was located nearby at the time they entered the house to execute arrest warrant). Moreover,

the affidavit stated that according to Sasser, the “concerned citizen” had provided truthful

information in the past. (Doc. 62-5, pp. 2–3.) Plaintiff does not dispute this contention or offer

any other evidence to that effect, nor does she offer any evidence showing that Thomas was

unreasonable in relying on Sasser’s representations. See United States v. Kirk, 781 F.2d 1498,

1505 (11th Cir. 1986) (noting that information received from “fellow officers of the Government

engaged in a common investigation are plainly a reliable basis” to apply for a warrant.”); United

States v. Jackson, 548 F. Supp. 2d 1314, 1321 (M.D. Fla. 2008) (“[C]ollective knowledge of law

enforcement officers involved in an investigation can be used to determine probable cause” even

where some officers lack awareness of certain information).




                                                16
       Finally, the affidavit referenced Brown’s criminal history and Thomas’ observations of

Plaintiff’s behavior, both of which are relevant to the reasonableness inquiry. (Doc. 62-5, pp. 2–

3.) Specifically, the affidavit noted Brown’s history of obstructing law enforcement—the precise

misconduct the officers were investigating—and “[t]he use of prior arrests and convictions can be

helpful in establishing probable cause, especially where the previous arrest or conviction involves

a crime of the same general nature as the one the warrant is seeking to uncover . . . .” See Kohler,

470 F.3d at 1111 (quoting Greenstreet v. County of San Bernardino, 41 F.3d 1306, 1309 (9th Cir.

1994)). Additionally, Thomas included his belief that Plaintiff was acting evasively, behavior

which “may be a significant factor in a probable cause determination.” Stansbury v. Wertman,

721 F.3d 84, 92 (2d Cir. 2013).

       Based on the totality of the circumstances, the Court finds that Plaintiff fails to meet the

high burden required to establish that “no reasonably competent officer” in Thomas or Sasser’s

positions “would have concluded that a warrant should issue.” Messerschmidt, 565 U.S. at 546--

47. Even assuming the officers could have provided more information in the warrant application,

this is not a case in which the affidavit lacked a basis for the affiant’s belief or any affirmative

allegation that the affiant had personal knowledge of the facts therein. Cf. Garmon v. Lumpkin

County, 878 F.2d 1406, 1408 (11th Cir. 1989) (officers were unreasonable where “[t]he affidavit

contained no facts whatever.”). Accordingly, Thomas and Sasser retain the “shield of immunity,”

and the Court GRANTS Defendants’ Motion on this issue. See Messerschmidt, 565 U.S. at 546.

               (2)     Section 1983: Malicious Prosecution

       Plaintiff also asserts a malicious prosecution claim under 42 U.S.C. § 1983, alleging that

Defendants Sasser, Thomas, and Hollingsworth arrested her without probable cause to maliciously

initiate and maintain her prosecution. (Doc. 12, pp. 24–27.) Malicious prosecution claims brought




                                                17
pursuant to Section 1983 arise under the Fourth Amendment. Uboh v. Reno, 141 F.3d 1000, 1003–

04 (11th Cir. 1998). To establish a viable claim under this theory, Plaintiff must prove: (1) the

elements of the common law tort of malicious prosecution; and (2) a violation of her Fourth

Amendment right to be free from unreasonable seizures. See Wood v. Kesler, 323 F.3d 872, 881

(11th Cir. 2003). As to the first prong, a plaintiff must show he or she endured: “(1) a criminal

prosecution instituted or continued by the present defendant; (2) with malice and without probable

cause; (3) that terminated in the plaintiff accused’s favor; and (4) caused damage to the plaintiff

accused.” Id. at 882. Additionally, a plaintiff must adduce evidence to prove “he was ‘seized in .

. . in violation of [his] constitutional rights.’” Donley v. City of Morrow, 601 F. App’x 805, 813

(11th Cir. 2015) (per curiam) (quoting Kingsland v. City of Miami, 382 F.3d 1220, 1235 (11th Cir.

2004)). “[A]n arrest is a seizure of the person,” and “the reasonableness of an arrest is . . .

determined by the presence or absence of probable cause for the arrest[;]” it is well-established

that “an officer who arrests an individual without probable cause violates the Fourth Amendment.”

Skop v. City of Atlanta, 485 F.3d 1130, 1137 (11th Cir. 2007) (internal citations and quotation

marks omitted). Thus, “[t]he absence of probable cause is a necessary element” for both prongs

of a malicious prosecution claim. Brock v. City of Zephyrills, 232 F. App’x 925, 928 (11th Cir.

2007) (per curiam). Said differently, “the existence of probable cause” for an arrest or arrest

warrant “defeats a § 1983 malicious prosecution claim.” Grider v. City of Auburn, 618 F.3d 1240,

1256 (11th Cir. 2010); see also Black v. Wigington, 811 F.3d 1259, 1267 (11th Cir. 2016) (“[A]

police officer cannot be liable for malicious prosecution if the arrest warrant was supported by

probable cause.”) Probable cause is present where the “facts and circumstances within the

collective knowledge of law enforcement officers . . . would cause a prudent person to believe that




                                                18
the suspect has committed or is committing an offense.” Craig v. Singletary, 127 F.3d 1030, 1042

(11th Cir. 1997).

       In their Motion, Defendants argue that Plaintiff’s malicious prosecution claim fails because

her arrests—pursuant to “facially valid” arrest warrants—were supported by probable cause.

(Doc. 62, p. 3, 31; doc. 76, pp. 11–12.) The Court agrees; the undisputed record shows that

Thomas, Sasser, and Hollingsworth had probable cause to seek and/or execute arrest warrants for

the crimes of hindering the apprehension of a criminal, obstruction of an officer, and making false

statements. (See Doc. 62-6, pp. 2–5.) Under Georgia law, the relevant elements of “hindering the

apprehension or punishment of a criminal” are: (1) intentionally harboring or concealing a person;

(2) with knowledge or “reasonable grounds to believe [that the concealed person] has committed

a felony.” O.C.G.A. § 16-10-50(a)(1). On the offense of obstructing a law enforcement officer,

Georgia law provides that “a person who knowingly and willfully obstructs or hinders any law

enforcement officer in the lawful discharge of his official duties is guilty of a misdemeanor.”

O.C.G.A. § 16-10-24(a). Finally, “a person may commit the crime of giving a false statement . . .

by affirmatively making a false statement or representation.” Tesler v. State, 672 S.E.2d 522, 526

(Ga. Ct. App. 2009) (citing O.C.G.A. § 16-10-20).

       Here, Sasser and another officer went to 508 Mack Street on September 25, 2015 to execute

an arrest warrant for Brown. (See Doc. 62-2, p. 3.) Plaintiff denied knowledge of Brown’s

whereabouts and declined to consent to a warrantless search of her residence. (Doc. 64, pp. 42–

43; doc. 62-9, p. 3.) The next day, Sasser, Thomas, and several other officers returned to 508

Mack Street, and Plaintiff once again refused the officers’ request to search her home and stated

that Brown was not inside. (Doc. 65, pp. 8–9; doc. 64, p. 44.) However, the officers discovered

Brown hiding inside Plaintiff’s residence when they executed a search warrant later that same day.




                                                19
(Doc. 65, p. 23; doc. 62-9, p. 5.) Sasser then prepared arrest warrants and supporting affidavits for

harboring a criminal and obstructing law enforcement based on his belief that Plaintiff knowingly

concealed Brown to prevent his arrest. (Doc. 62-6, pp. 2–5.) A Glynn County magistrate judge

signed the arrest warrants and Plaintiff was arrested shortly thereafter. (Id.; doc. 64, p. 66.)

Eventually, a grand jury indicted Plaintiff on these charges as well as two additional charges for

making false statements, and a judge issued two bench warrants for Plaintiff’s arrest for the false

statement charges. (Doc. 71-4; doc. 62-7.) Sasser, Thomas, and Hollingsworth ultimately arrested

Plaintiff pursuant to these warrants. (Doc. 63, pp. 26–30; doc. 62-9, p. 6.)

        The Court finds that the foregoing undisputed facts and circumstances are sufficient to

cause “a prudent person to believe” that Plaintiff committed the at-issue offenses. See Craig, 127

F.3d at 1042. Plaintiff had knowledge of the active arrest warrant for Brown and expressly denied

his presence in her home and any knowledge of his whereabouts, yet Brown was discovered inside

mere hours later. (Doc. 64, pp. 42–44; doc. 62-9, p. 5.) Even assuming Plaintiff was telling the

truth and did not know that Brown was in her house, officers are “under no obligation to give any

credence to a suspect’s story nor should . . . the officer to forego arrest pending further investigation

if the facts as initially discovered provide probable cause.” Williams v. City of Homestead, 206

F. App’x 886, 888-89 (11th Cir. 2006). Indeed, “[p]robable cause issues are to be decided on an

objective basis,” and Plaintiff has not pointed to any evidence showing it was unreasonable for the

officers to believe that she actively concealed Brown inside her home. See Craig, 127 F.3d at

1042. Accordingly, no reasonable juror could find Defendants Thomas, Sasser, and Hollingsworth




                                                   20
lacked probable cause to arrest Plaintiff, and her Section 1983 malicious prosecution claim fails

as a matter of law. See Grider, 618 F.3d at 1256. 10

        However, even if Plaintiff had adduced facts amounting to a constitutional violation, the

officers would be entitled to qualified immunity because Plaintiff has not shown that the alleged

violation was clearly-established at the time of her arrests. Indeed, Plaintiff does not cite any

controlling or materially similar case law and does not identify “a broad legal principle” indicating

that a police officer who executes a facially valid arrest warrant with knowledge of facts tending

to show that the subject of the warrant is guilty of the underlying offense violates the Constitution.

See Griffin Indus. v. Irvin, 496 F.3d 1189, 1209 (11th Cir. 2007). The Court’s own research has

likewise revealed none. Finally, Plaintiff has not shown that the officers’ conduct was “so

egregious as to violate . . . the Fourth Amendment on its face.” Vinyard v. Wilson, 311 F.3d 1340,

1351 (11th Cir. 2002). Thus, Plaintiff is unable to overcome Defendant Thomas, Sasser, and

Hollingsworth’s qualified immunity defense and they are insulated from liability for this claim.

Accordingly, the Court GRANTS Defendants’ Motion on this issue.




10
    In Count XII of her Amended Complaint, Plaintiff seemingly asserts a distinct Fourth Amendment
violation for an unreasonable seizure based on her arrest warrants. (Doc. 12, p. 35.) However, “[t]he
absence of probable cause is a necessary element” of this claim. Brock, 232 F. App’x at 928. As explained
above, the arrests warrants were supported by probable cause because the officers found Brown inside
Plaintiff’s home. Moreover, the alleged illegality of the search that produced Brown does not affect this
analysis because “the exclusionary rule does not apply in a civil suit against police officers.” Black, 811
F.3d at 1268 (“Accordingly, the officers can rely on the evidence that they found in the [plaintiff’s] trailer
to prove that the arrest warrants were supported by probable cause.”) Thus, to the extent Plaintiff intended
to assert a distinct Fourth Amendment violation for an unreasonable seizure based on her arrest warrants,
this claim fails as a matter of law and Defendants are entitled to judgment in their favor.




                                                     21
        B.       Section 1983: False Arrest 11

        Defendants also move for summary judgment as to Plaintiff’s Section 1983 false arrest

claim. (Doc. 62-1, pp. 19–20, 29.) The Court agrees. A Section 1983 cause of action for false

arrest arises from “detention without legal process.” Wallace v. Kato, 549 U.S. 384, 389 (2007)

(alternation in original). The issuance of an arrest warrant—even if allegedly invalid—constitutes

legal process. Carter v. Gore, 557 F. App’x 904, 906 (11th Cir. 2014) (per curiam); see also Black,

811 F.3d at 1267 (“Legal process includes an arrest warrant.”). Thus, where an arrest is made

pursuant to a warrant, a cause of action for false arrest based on the arrest will not lie; rather, the

tort of malicious prosecution is the exclusive remedy for a confinement pursuant to legal process.

See Wallace, 549 U.S. at 389–90; Carter, 557 F. App’x at 906 (district court properly dismissed

claim for false arrest where plaintiff arrested pursuant to arrest warrant); Whiting v. Traylor, 85

F.3d 581, 585 (11th Cir. 1996) (“Obtaining an arrest warrant is one of the initial steps of a criminal

prosecution. Under these circumstances (that is, where seizures are pursuant to legal process) . . .

the common law tort ‘most closely analogous’ to this situation is that of malicious prosecution.”).

        Here, it is undisputed that each of Plaintiff’s arrests was pursuant to a warrant. (Doc. 62-

6, pp. 2–5; doc. 64, p. 66; doc. 62-9, p. 6.) As such, Plaintiff’s false arrest claim fails as a matter

of law and the Court GRANTS Defendants’ Motion on this issue.




11
   Plaintiff asserts a separate Section 1983 claim for malicious arrest. (Doc. 12, p. 20.) However, the
Court’s research yielded no legal authority recognizing a distinct cause of action for malicious arrest under
federal law; rather, such claims are construed as or equated with claims for false arrest. See Harris v. Ryant,
No. CV 7:18-0716-TMC-KFM, 2018 WL 7825495, at *2 (D.S.C. May 3, 2018), report and
recommendation adopted, No. 7:18-CV-0716-TMC, 2019 WL 926419 (D.S.C. Feb. 26, 2019) (“[P]laintiff
in his complaint appears to allege [a] claim[] pursuant to § 1983 for . . . malicious arrest (which the court
considers a claim for false arrest) . . . .”); Mills v. Mabile, No. CIV. A. 95-2694, 1996 WL 39420, at *1, *3
(E.D. La. Jan. 30, 1996) (only recognizing a cause of action for false arrest where plaintiff asserted claim
for “false and malicious arrest” pursuant to Section 1983). Thus, Defendants are entitled to judgment as
the Court’s analysis herein also applies to Plaintiff’s Section 1983 malicious arrest claim.


                                                      22
       C.      Section 1983: False Imprisonment

       Plaintiff also asserts a Section 1983 claim for false imprisonment. (Doc. 12, pp. 16–17.)

However, false arrest and false imprisonment are overlapping causes of action under federal law;

“the former is a species of the latter.” Wallace, 549 U.S. at 388. Indeed, like a false arrest claim,

a plaintiff may not assert a claim for false imprisonment based on detention pursuant to legal

process. Id. at 389 (“Reflective of the fact that false imprisonment consists of detention without

legal process, a false imprisonment ends once the victim becomes held pursuant to such process .

. . .”); Cloy v. Boutwell, No. CIV.A. 12-00718-KD-N, 2015 WL 225388, at *6 (S.D. Ala. Jan. 16,

2015) (“[W]here, as here, a plaintiff is arrested pursuant to a warrant, the plaintiff’s § 1983 claim

is one for malicious prosecution rather than false arrest or false imprisonment.”) As such, Plaintiff

does not have a viable Section 1983 false imprisonment claim, and the Court GRANTS

Defendants’ Motion on this claim.

       D.      Section 1983: Supervisory and Municipal Liability

       Finally, Plaintiff asserts claims against Defendants Doering and Glynn County stemming

from the alleged unconstitutional acts of Sasser. (Doc. 12, pp. 38–49.) While municipalities and

supervisors can be liable for constitutional violations committed by their employees or supervisees

in certain situations, both claims require an underlying constitutional violation. See Beshers v.

Harrison, 495 F.3d 1260, 1264 n.7 (11th Cir. 2007) (“We need not address the Appellant’s claims

of municipal or supervisory liability since we conclude no constitutional violation occurred.”); see

also Winters v. Ranum, 730 F. App’x 826, 828 (11th Cir. 2018) (per curiam) (“[T]here can be no

municipal liability under § 1983 absent a constitutional violation.”); Campbell v. Sikes, 169 F.3d

1353, 1374 (11th Cir. 1999) (claims for supervisory liability fail without underlying constitutional

violation). As laid out above, the Court has concluded that most of Plaintiff’s Section 1983 claims




                                                 23
fail for Plaintiff’s inability to establish a constitutional violation. To be sure, the Court disposed

of Plaintiff’s Fourth Amendment search claim on grounds of qualified immunity without deciding

whether the officers’ actions were violative of the Constitution. However, even assuming any

underlying violations occurred, Doering and Glynn County are nonetheless entitled to judgment

in their favor.

                  (1)   Defendant Doering

        Liability under Section 1983 cannot attach based merely on a defendant’s supervisory

status. Bryant v. Jones, 575 F.3d 1281, 1299 (11th Cir. 2009). A supervisor may be liable only

where a plaintiff can show:

        (1) the supervisor’s personal involvement in the violation of his constitutional
        rights, (2) the existence of a custom or policy that resulted in deliberate indifference
        to the plaintiff’s constitutional rights, (3) facts supporting an inference that the
        supervisor directed the unlawful action or knowingly failed to prevent it, or (4) a
        history of widespread abuse that put the supervisor on notice of an alleged
        deprivation that he then failed to correct.”

        Barr v. Gee, 437 F. App’x 865, 875 (11th Cir. 2011) (per curiam) (citing West v. Tillman,

496 F.3d 1321, 1328 (11th Cir.2007)); see also Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir.

2003); Belcher v. City of Foley, 30 F.3d 1390, 1396-97 (11th Cir. 1994) (while “[s]upervisory

officials are not liable under section 1983 on the basis of respondeat superior or various liability[,]

[t]hey may . . . be liable . . . when there is a causal connection between actions of the supervising

official and the alleged constitutional deprivation”) (citations and internal quotation marks

omitted).

        In the case at hand, Plaintiff has failed to demonstrate that any of these avenues provide a

basis to hold Doering liable for the alleged violations of her constitutional rights. Plaintiff alleges

that Doering failed to act despite knowledge that Sasser had a “history of widespread abuse” and

that “this failure led to the unlawful [acts]” giving rise to this action. (Doc. 83, p. 13.) In her



                                                  24
Amended Response, Plaintiff relies on several hundred pages of documents that demonstrate that

Sasser had a history of inappropriate, violent conduct, both with fellow officers and civilians.

(Docs. 83–83-7.) However, Plaintiff has not presented any evidence of past conduct by Sasser

related to executing warrants or obtaining warrants without probable cause. Moreover, even if

Plaintiff had presented any such instances, she has not demonstrated conduct that qualifies as

“widespread abuse” such that it would put Doering on notice of any alleged deprivations. Barr,

437 F. App’x at 875. Finally, Plaintiff has not argued—much less presented evidence to show—

that Doering personally participated in any alleged deprivation of her constitutional rights, that

Doering enacted or maintained a custom or policy that resulted in the violation of Plaintiff’s

constitutional rights, or that he directed and/or knowingly failed to prevent any unlawful actions

as to Plaintiff. Accordingly, even when viewing the record in the light most favorable to her,

Plaintiff has failed to meet the “extremely rigorous” evidentiary burden of proving supervisory

liability in regard to any of her Section 1983 claims, and Doering is entitled to judgment in his

favor. See Cottone, 326 F.3d at 1360.

               (2)     Defendant Glynn County

       Like supervisors, municipalities are not subject to Section 1983 liability under the theory

of respondeat superior. See Monell v. Dep’t of Social Servs., 436 U.S. 658, 691–95 (1978).

Rather, “[i]t is only when the execution of the government’s policy or custom . . . inflicts the injury

in question that the municipality may be held liable.” City of Canton v. Harris, 489 U.S. 378, 385

(1989) (citation omitted). Thus, “[a] plaintiff seeking to hold a municipality liable under § 1983

must identify a municipal policy or custom that caused [her] injury,” and show that the practice

was “a persistent and wide-spread practice.” McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.

2004) (citation and internal quotation marks omitted). To that end, a municipality cannot be held




                                                  25
liable where a plaintiff cannot “point to any other incidents involving similar facts.” Mercado v.

City of Orlando, 407 F.3d 1152, 1162 (11th Cir. 2005). Here, Plaintiff does not point to any

incidents related to searches, search warrants, arrests, or arrest warrants, much less any incidents

with similar facts. See id. As such, Plaintiff has not established Glynn County’s liability and the

Court GRANTS Defendants’ Motion on this issue.

       E.      Official Capacity Claims

       In her Complaint, Plaintiff also asserted claims against Defendants Thomas, Sasser,

Hollingsworth, and Doering in their official capacities. (Doc. 12, p. 1.) However, “where a

plaintiff brings an action against a public official in his official capacity, the suit is against the

office that official represents, and not the official himself.” Welch v. Laney, 57 F.3d 1004, 1009

(11th Cir. 1995); see Monell v. Dep’t of Social Servs., 436 U.S. 658, 699 n.55 (1978) (official

capacity suits “generally represent another way of pleading an action against an entity of which an

officer is an agent.”). Thus, the claims against Thomas and Sasser, Hollingsworth, and Doering

are properly construed as claims against the Brunswick Police Department and the Glynn County

Police Department, respectively. See Davis v. Davis, 551 F. App’x 991, 995 (11th Cir. 2014) (per

curiam) (action against deputy sheriffs against the Sheriff’s Department, not the officers

themselves).

       As the Eleventh Circuit has observed, “[s]heriff’s departments and police departments are

not usually considered legal entities subject to suit[.]” Dean v. Barber, 951 F.2d 1210, 1214 (11th

Cir. 1992). The “capacity to sue or be sued shall be determined by the law of the state in which

the district court is held . . . .” Fed. R. Civ. P. 17(b). Looking to Georgia law, the Georgia Supreme

Court has explained that Georgia “recognizes only three classes as legal entities, namely: (1)

natural persons; (2) an artificial person (a corporation); and (3) such quasi-artificial persons as the




                                                  26
law recognizes as being capable to sue.” Ga. Insurers Insolvency Pool v. Elbert Cty., 258 Ga. 317,

368 S.E.2d 500, 502 (1988) (quotation omitted). Cases addressing this issue have concluded that,

under Georgia law, sheriff’s and police departments do not qualify as an “entity” under any of

these classes. See Lovelace v. Dekalb Cent. Prob., 144 F. App’x 793, 795 (11th Cir. 2005) (per

curiam) (applying Georgia law and affirming dismissal of claims against local police department);

Northrup v. City of Brunswick, Georgia, No. 217-CV-126, 2018 WL 715439, at *2 (S.D. Ga. Feb.

5, 2018) (finding Glynn County Police Department and Brunswick Police Department not legal

entities subject to suit under Georgia law). Thus, Plaintiff’s claims against the officers in their

official capacities fail as a matter of law.

        However, even if Plaintiff could assert these claims, Defendants would still be entitled to

judgment in their favor. As noted above, municipalities and municipal entities can only be liable

where a plaintiff shows the entity in question had custom or policy that caused a constitutional

violation. See McDowell, 392 F.3d at 1289. Here, the record is devoid of any evidence to show

that either the Glynn County or Brunswick Police Departments had any policies or practices that

caused a violation of Plaintiff’s constitutional rights, let alone a policy or practice that was

“persistent and wide-spread.” Id. Accordingly, Plaintiff cannot assert her official-capacity claims

against Thomas, Sasser, Hollingsworth, and Doering, and the Court GRANTS Defendants’

Motion on these claims.

        F.      Attorney’s Fees

        Plaintiff also requests attorney’s fees and expenses of litigation under 42 U.S.C. § 1988.

(Doc. 12, pp. 39–40.) A claim for attorney’s fees under federal law requires a viable underlying

claim. See 42 U.S.C. § 1988 (providing that the court may allow “the prevailing party, other than

the United States, a reasonable attorney’s fee”). Because none of her claims survive summary




                                                27
judgment, Plaintiff’s claims for attorney’s fees also fail. Accordingly, the Court GRANTS

summary judgment in favor of Defendants on this claim.

II.     State Law Claims 12

        A.       Malicious Prosecution & False Arrest

        Plaintiff alleges that Defendants Thomas, Sasser, and Hollingsworth are liable for false

arrest and malicious prosecution in violation of state law. (Doc. 12, pp. 14–15, 27–28.) Under



12
    Defendants move for summary judgment as to all Plaintiff’s claims that are asserted pursuant to Georgia
law. (Doc. 62-1, pp. 25–31.) “[I]n any civil action of which the district courts have original jurisdiction,”
district courts also have supplemental jurisdiction over “all other claims that are so related to claims in the
action within such original jurisdiction that they form part of the same case or controversy[.]” 28 U.S.C. §
1367(a). “The dismissal of [Plaintiff’s] underlying federal question claim does not deprive the court of
supplemental jurisdiction over the remaining state law claims.” Baggett v. First Nat’l Bank of Gainesville,
117 F.3d 1342, 1352 (11th Cir. 1997). Instead, pursuant to Section 1367(c), “the Court has the discretion
to decline to exercise supplemental jurisdiction over non-diverse state law claims, where the court has
dismissed all claims over which it had original jurisdiction, but the court is not required to dismiss the case.”
Id. “Where § 1367(c) applies, considerations of judicial economy, convenience, fairness, and comity may
influence the court’s discretion to exercise supplemental jurisdiction.” Id. at 1353. While the Court has
the discretion to retain jurisdiction over state law claims after dismissing federal claims, the law cautions
against doing so. Mergens v. Dreyfoos, 166 F.3d 1114, 1119 (11th Cir. 1999) (in its discretion the district
court may dismiss State law claims after dismissing federal claims; “[m]ore specifically . . . if the federal
claims are dismissed prior to trial, [United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)], strongly
encourages or even requires dismissal of state claims”) (quotes and citation omitted); accord Granite State
Outdoor Advertising, Inc. v. Cobb Cty., Ga., 193 Fed. Appx. 900, 907 (11th Cir. 2006). However, in the
case at hand, considerations of judicial economy, convenience, and fairness compel the Court to retain
jurisdiction over Plaintiff’s state law claims and to rule upon Defendants’ Motion as to those claims. The
parties have litigated this action in this Court for over two years and have engaged in extensive discovery
and briefing. Dismissing Plaintiff’s state law claims without prejudice would require the parties to spend
additional time and expense relitigating the same factual and legal issues in state court that they have already
litigated in this Court and, in order to avoid running afoul of the statute of limitations, Plaintiff would have
to refile her state law claims in a tight timeframe. Further, Plaintiff’s state and federal law claims rely on
the same set of facts and involve many of the same principles of law. Moreover, the legal analysis of
Plaintiff’s state law claims is straightforward and does not involve any novel questions of state law. Thus,
any considerations of comity are minimal at most. The Court also notes that Plaintiff does not address or
reference any state law claims in her Amended Response. (See Doc. 83.) The Eleventh Circuit has held in
several unpublished cases that a plaintiff may abandon claims on summary judgment by failing to address
them in his response brief. See Gailes v. Margeno Cnty. Sheriff’s Dep’t, 916 F. Supp. 2d 1238, 1241-42,
1241 n.6 (S.D. Ala. 2013) (collecting cases). However, the court has not gone so far in a published decision.
See Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 971 n.36 (11th Cir. 2008) (alternatively holding
in a footnote that plaintiff abandoned a discrimination claim on summary judgment and that there was an
undisputed nondiscriminatory reason for supervisor’s decision). For the foregoing reasons, the Court will
address the substance of Plaintiff’s state law claims.



                                                       28
Georgia law, a claim for false arrest under O.C.G.A. § 51-7-1 alleges harm from a detention

effectuated “under process of law,” while a claim for malicious prosecution under O.C.G.A. § 51-

7-40 alleges harm from “detention with judicial process followed by prosecution.” 13 Ferrell v.

Mikula, 672 S.E.2d 7, 13 (Ga. Ct. App. 2008). “The distinction is important because ‘[m]alicious

prosecution and [false] arrest are mutually exclusive; if one right of action exists, the other does

not.” Stephens v. Zimmerman, 774 S.E.2d 811, 815 (2015) (quoting Perry v. Brooks, 332, S.E.2d

375, 377 (Ga. Ct. App. 2008). Where a plaintiff is arrested “pursuant to a warrant” and the “action

is carried on to a prosecution, an action for malicious prosecution is the exclusive remedy, and an

action for [false] arrest will not lie.” Id. (alternation in original) (citation omitted). Here, Plaintiff

was arrested pursuant to several arrest warrants and subsequently had a suppression hearing before

the Glynn County Superior Court. (See Doc. 71-4; doc. 62-6, pp. 2–5; doc. 62-8.) Thus, malicious

prosecution constitutes her “exclusive remedy,” and the Court GRANTS Defendants’ Motion as

to Plaintiff’s false arrest claim. See Stephens, 774 S.E.2d at 815; O.C.G.A. § 51-7-42 (“[A]n

inquiry before a committing court or magistrate shall amount to a prosecution.”)

        “A claim for malicious prosecution under . . . Georgia law requires showing[:] ‘(1) a

criminal prosecution instituted or continued by the present defendant; (2) with malice and without

probable cause; (3) that terminated in the plaintiff accused’s favor; and (4) caused damage to the

plaintiff accused.’” Green v. City of Lawrenceville, 745 F. App’x 881, 883 (11th Cir. 2018) (per

curiam) (quoting Kjellsen v. Mills, 517 F.3d 1232, 1237 (11th Cir. 2008)); see Condon v. Vickery,

606 S.E.2d 336, 339 (Ga. Ct. App. 2004) (affirming grant of summary judgment where plaintiff


13
   In her Amended Complaint, Plaintiff purports to bring a claim for malicious arrest in addition to one for
false arrest. (Doc. 12, pp. 14–15, 22–23.) However, under Georgia law, these causes of action are one in
the same—meaning Plaintiff asserts identical claims in two separate counts. See Ferrell v. Mikula, 672
S.E.2d 7, 13 (Ga. Ct. App. 2008) (citing O.C.G.A. § 51-7-1, the Georgia code section titled “Right of action
for false arrest,” and referring to a cause of action thereunder as “false/malicious arrest”). Accordingly, the
Court will address the claims in tandem.


                                                      29
could not prove one element of malicious prosecution claim). In their Motion, Defendants argue

that Plaintiff’s malicious prosecution claim fails because she cannot show the officers lacked

probable cause or acted with malice. (Doc. 62-1, p. 29.) The Court agrees.

       First, the undisputed facts show that Sasser had probable cause to obtain the arrest warrants,

and that Thomas, Sasser, and Hollingsworth had probable cause to arrest Plaintiff based on the

bench warrants. To establish probable cause, it is not necessary for a defendant to prove that the

plaintiff was actually guilty of the at-issue offense; rather, he must show that an inference of guilt

was reasonable under the circumstances. See Achor Ctr. v. Holmes, 465 S.E.2d 451, 453 (Ga. Ct.

App. 1995). Here, it is undisputed that Sasser obtained the initial arrest warrants for hindering the

apprehension of a criminal and obstruction of an officer after Thomas and Sasser located Brown

in Plaintiff’s residence. (Doc. 62-9, p. 5.) These facts and circumstances—the discovery of Brown

at 508 Mack Street shortly after Plaintiff’s express denial of his presence in her home—are such

that they would “excite the belief in a reasonable mind that plaintiff was guilty of the crime for

which he was arrested.” Smith v. Tr. Co. Bank, 450 S.E.2d 866, 869 (Ga. Ct. App. 1994)

(emphasis original).

       Moreover, it is undisputed that a grand jury indicted Plaintiff on two charges of making

false statements to law enforcement officers, that a Superior Court judge issued bench warrants

for Plaintiff’s arrest based on these indictments, and that Thomas, Sasser, and Hollingsworth relied

on these warrants to effectuate Plaintiff’s second arrest. (Doc. 62-9, p. 5.) A “[grand jury]

indictment creates a presumption of probable cause that may be rebutted by plaintiff . . . by setting

forth specific facts that indicate a lack of probable cause . . . .” Jackson v. Kmart Corp., 851 F.

Supp. 469, 473 (M.D. Ga. 1994) (applying Georgia law); Fleming v. U-Haul Co., 541 S.E.2d 75,

78 (Ga. Ct. App. 2000) (defendant “not relieved [from liability] if he conceals facts, nor if he




                                                 30
distorts facts, nor if he is negligent in ascertaining facts”). Plaintiff has not responded to

Defendant’s Motion, much less adduce facts to make such a showing. There is no evidence that

the officers had any reason to doubt the validity of the bench warrants or sought to enforce them

in bad faith. Indeed, as noted above, Brown’s presence in Plaintiff’s home directly contradicted

her statement denying his presence, and Plaintiff has not pointed to evidence indicating that it was

unreasonable for Thomas, Sasser or Hollingsworth to believe she had been untruthful.

        Even assuming, arguendo, that Plaintiff’s arrests and prosecution lacked probable cause,

there is no evidence demonstrating malice on behalf of the officers. Under Georgia law, malice is

defined as “personal spite or . . . a general disregard for the right consideration of mankind, directed

by chance against the individual injured.” O.C.G.A. § 51-7-2. There are no facts in the record

from which a jury could infer that the officers were motivated by “personal spite” in applying for

and/or executing the arrest warrants. See Stanford v. City of Manchester, 539 S.E.2d 845, 848 (Ga.

Ct. App. 2000) (summary judgment proper where record lacked evidence that investigation and

prosecution initiated by anything other than information obtained in good faith).

        As Plaintiff has failed to put forth sufficient evidence to establish that her prosecutions

were initiated without probable cause or with malice, she cannot prove essential elements of her

malicious prosecution claim. 14        “The elements of malicious prosecution are listed in the

conjunctive; therefore, if [a p]laintiff is unable to prove any of the four elements, his claim

necessarily fails.” Holland v. City of Auburn, 657 F. App’x 899, 903 (11th Cir. 2016) (per curiam);

see also Condon 606 S.E.2d at 339 (affirming grant of summary judgment where plaintiff could

not prove one element of malicious prosecution claim). The undisputed facts establish that



14
   While false arrest and malicious prosecution are distinct causes of action, both claims require a plaintiff
to prove “malice and the absence of probable cause.” Fleming v. U-Haul Co., 541 S.E.2d 75, 77 (Ga. Ct.
App. 2000). Thus, even if Plaintiff could assert her false arrest claim, it too would fail.


                                                     31
Plaintiff cannot prove two of the four elements as to Defendants Thomas, Sasser, and

Hollingsworth. Thus, the Court GRANTS Defendants’ Motion on this claim.

       B.        False Imprisonment

       Plaintiff also alleges Defendants Thomas, Sasser, and Hollingsworth are liable for false

imprisonment in violation of Georgia law. (Doc. 12, pp. 18–19.) In Georgia, “[a]n action for false

imprisonment [arises] under O.C.G.A. § 51-7-20 [and] cannot be maintained where the arrest was

carried out pursuant to a valid warrant, no matter how corrupt the motives of the prosecutor or how

unfounded the imprisonment may be.” Fleming, 541 S.E.2d 75, 77 (Ga. Ct. App. 2000); see

McClendon v. Harper, 826 S.E.2d 412, 418 (Ga. Ct. App. 2019) (upholding grant of summary

judgment on false imprisonment claim where plaintiff was not subject to warrantless arrest). Here,

it is undisputed that Plaintiff’s arrests and subsequent detentions were pursuant to signed arrest

warrants. (Doc. 62-9, p. 5.) As such, Plaintiff cannot assert a claim for false imprisonment and

Defendants are entitled to judgment in their favor. Thus, the Court GRANTS Defendants’ Motion

on this claim.

       C.        Intentional Infliction of Emotional Distress

       Additionally, Plaintiff asserts a claim for intentional infliction of emotional distress,

arguing that Defendants Thomas, Sasser, and Hollingsworth “acted recklessly in intentionally

searching, detaining, arresting, and[/or] prosecuting [her] without any basis in law or fact,” and

that Defendant Doering “acted recklessly in hiring and retaining Defendant Sasser.” (Doc. 12, p.

30.) “[T]o prevail on a claim for intentional infliction of emotional distress, [a plaintiff] must

present evidence demonstrating that the alleged conduct was: (1) intentional or reckless; (2)

extreme and outrageous; and (3) the cause of severe emotional distress.” Wilcher v. Confederate

Packaging, Inc., 651 S.E.2d 790, 792 (Ga. Ct. App. 2007). Here, Defendants dispute the second




                                                32
element and argue the at-issue conduct “falls far outside the realm of conduct required.” (Doc. 62-

1, p. 30.) The Court agrees.

       “The rule of thumb in determining whether the conduct complained of was sufficiently

extreme and outrageous is whether the recitation of the facts to an average member of the

community would [cause her to] exclaim ‘Outrageous!’” Ups v. Moore, 519 S.E.2d 15, 17 (Ga.

Ct. App. 1999). “Only where the distress inflicted is so severe that no reasonable person could be

expected to endure it does the law intervene.” Everett v. Goodloe, 602 S.E.2d 284, 292 (Ga. Ct.

App. 2004). The undisputed record before the Court is devoid of evidence tending to show conduct

rising to this high threshold. Indeed, Plaintiff has not shown that any of Defendants’ conduct was

legally impermissible, let alone so unreasonable as to be considered “outrageous.” See Desmond

v. Troncalli Mitsubishi, 532 S.E.2d 463, 468 (Ga. Ct. App. 2000) (plaintiff could not rely on acts

supported by probable cause to assert claim); cf. K-Mart Corp. v. Lovett, 525 S.E.2d 751, 755 (Ga.

Ct. App. 1999) (summary judgment not proper where defendant signed affidavit containing false

statements knowing it would lead to plaintiff’s detention). Accordingly, the Court GRANTS

Defendant’s Motion as to Plaintiff’s claim for intentional infliction of emotional distress.

       D.      Official Immunity

       Defendants Thomas, Sasser, Hollingsworth, and Doering, also moved for summary

judgment on the basis of official immunity as to each of Plaintiff’s state law claims. (Doc. 56-2,

p. 24.) In Georgia, the doctrine of official immunity “offers public officers and employees limited

protection from suit in their personal capacity.” Cameron v. Lang, 549 S.E.2d 341, 344 (Ga. 2001);

see also Crosby v. Johnson, 779 S.E.2d 446, 450 (Ga. Ct. App. 2015) (“When a county official is

sued in his individual capacity, the doctrine of official immunity . . . is implicated.”). Under the

doctrine, state officers and employees are “immune from individual liability for discretionary acts




                                                 33
undertaken in the course of their duties and performed without willfulness, malice, or corruption.”

Reed v. DeKalb County, 589 S.E.2d 584, 586 (Ga. Ct. App. 2003). Here, the parties do not dispute

that each Defendant was acting within his discretionary authority. (Doc. 56-2, p. 24; doc. 61, p.

25.) As such, the burden shifts to Plaintiff to show that Defendants acted with actual malice. See

Reed, 589 S.E.2d at 589 (defendant entitled to summary judgment where plaintiff failed to offer

evidence of actual malice).

       In the context of official immunity, “actual malice” means “a deliberate intention to do

wrong.” Adams v. Hazlewood, 520 S.E.2d 896, 898 (Ga. 2011). “Actual malice requires more

than harboring bad feelings about another. [The] presence [of ill will] alone cannot pierce official

immunity; rather, ill will must also be combined with the intent to do something wrongful or

illegal.” Id. Evidence that merely shows “an intent to do the act purportedly resulting in the

claimed injury[]” does not suffice. Marshall v. Browning, 712 S.E.2d 71, 74 (Ga. Ct. App. 2011).

Instead, the record must show a defendant’s “intent to cause the harm suffered by the plaintiff[].”

Murphy v. Bajjani, 647 S.E.2d 54, 60 (Ga. 2007). Here, Plaintiff has not responded to Defendant’s

Motion, let alone pointed to any evidence of actual malice. Moreover, the record is devoid of

evidence tending to show that any officer’s actions were calculated to intentionally cause Plaintiff

harm. Regardless of any personal or negative feelings any Defendant may have harbored towards

Plaintiff, she has not shown that any Defendant’s actions surrounding the search of her residence

or her arrests were done with the requisite intent. See Greenway v. Northside Hosp., Inc., 763

S.E.2d 488, 489 (Ga. Ct. App. 2014) (“[E]vidence demonstrating frustration, irritation, and

possibly even anger is not sufficient to penetrate official immunity.”). Accordingly, the Court

finds that Defendants Thomas, Sasser, Hollingsworth, and Doering are entitled to official




                                                34
immunity from Plaintiff’s state law claims against them in their personal capacity and the Court

GRANTS these Defendants summary judgment on all such claims for this additional reason.

        E.      Claim against Defendant Glynn County

        Plaintiff’s final state law claim is against Defendant Glynn County, arguing the County is

liable for Sasser’s alleged unlawful behavior under a theory of respondeat superior. (Doc. 12, pp.

38–39.) In their Motion, Defendants contend that Glynn County is entitled to sovereign immunity.

(Doc. 62, p. 26.) In Georgia, “sovereign immunity applies to municipalities, unless waived by the

General Assembly or by the terms of the State Constitution itself.” City of Albany v. Stanford,

815 S.E.2d 322, 325 (Ga. Ct. App. 2018). Thus, “[a] county may be liable for a county employee’s

negligence in performing an official function [only] to the extent the county has waived sovereign

immunity.” Russell v. Barrett, 673 S.E.2d 623, 628 (Ga. Ct. App. 2009). The question, then, is

whether Glynn County has waived its immunity—a showing that “must be established by the party

seeking to benefit from that waiver.” Ratliff v. McDonald, 756 S.E.2d 569, 574. Here, Plaintiff

failed to carry this burden; she did not address Defendants’ assertion of sovereign immunity in her

Amended Response or otherwise point to any constitutional provision or legislative enactment

waiving sovereign immunity for her claim against Glynn County. “Because . . . there is no

evidence that the county has waived its sovereign immunity, the grant of summary judgment on

the respondeat superior claim [is] appropriate.” Russell, 673 S.E.2d at 628; see Crosby v. Johnson,

779 S.E.2d 446, 450 (Ga. Ct. App. 2015) (dismissal proper where plaintiff failed to present

argument or identify statutory waiver on issue of sovereign immunity). Accordingly, the Court

GRANTS Defendants’ Motion on Plaintiff’s claim against Glynn County. 15


15
   To the extent Plaintiff asserts state law claims against Defendants Thomas, Sasser, Hollingsworth, and
Doering in their official capacities, these claims are also barred by sovereign immunity. (See Doc. 12, p.
1.) A claim against a police officer “in his official capacity is, in reality, a suit against a governmental



                                                    35
                                          CONCLUSION

       For the reasons set forth above, the Court GRANTS Defendants’ Motion Summary

Judgment, (doc. 62). The Court DIRECTS the Clerk of Court to enter the appropriate judgment

of dismissal and to CLOSE this case.

       SO ORDERED, this 16th day of January, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




entity and subject to a claim of sovereign immunity”—here, those entities are Glynn County and the City
of Brunswick. Campbell v. Goode, 695 S.E.2d 44, 46 (Ga. Ct. App. 2010). As noted above, Plaintiff did
not respond to Defendants’ assertion of sovereign immunity for Glynn County and the record is devoid of
any argument as to a waiver by the City of Brunswick. Thus, Plaintiff has failed to meet her burden and
Defendants are entitled to judgment in their favor as to any state law claims against Thomas, Sasser,
Hollingsworth, and Doering in their official capacities. See Anderson v. Cobb, S.E.2d 417, 419 (Ga. Ct.
App. 2002) (affirming grant of sovereign immunity for claims of false arrest, false imprisonment, and
malicious prosecution).


                                                  36
